MEMORANDUM OPINION AND ORDER
SPORKIN, District Judge.
The Court has been advised by the administrator of the settlement fund that certain funds remain in the settlement fund established as part of the resolution of this case. The Court has been further advised that the costs and expenses of an additional distribution to the plaintiffs in the case would be either greater than the amount to be paid to each of the members of the class, or if not greater than said distribution, would be virtually equivalent to said distribution. The administrator has advised the Court that in order to close out the disbursement fund, it is common in cases of this kind for the funds to be disbursed to a charity in the community where the violative conduct occurred so that the fund can be used to benefit members of the community who may have been adversely affected by the offending conduct. In order to determine an appropriate charity or charities to receive the miscellaneous funds that will best serve the needs of the people in this community, the Court has asked the City Council of the District of Columbia to identify charitable community organizations that will disburse the money in a way that will provide for the District’s needy and alleviate the hardships that many of the District’s citizens face.
The City Council has passed a resolution identifying two such organizations. A copy of the resolution is appended to this opinion. The Court is grateful for the City Council’s rapid attention to its request, particularly for the special attention given to this matter by Council Chairman Wilson and Councilman Evans. With the greatest pleasure, on this 19 day of December, 1991, it is hereby
ORDERED that the money remaining in the settlement fund from this act, after the payment of all taxes due and other necessary costs, shall be disbursed in equal shares to
(1) the Edward C. Mazique Parent Child Center, Inc.
and
(2) the Downtown Cluster of Congregations.
for the provision of goods and services to the homeless and underprivileged.
APPENDIX
A RESOLUTION
9-168
IN THE COUNCIL OF THE DISTRICT OF COLUMBIA

December 17, 1991

To express the intent, on an emergency basis, of the Council of the District of Columbia to acknowledge designated organizations to receive funds that remain after a class action lawsuit in the United States District Court for the District of Columbia.
RESOLVED, BY THE COUNCIL OF THE DISTRICT OF COLUMBIA, That this resolution may be cited as the “United States District Court Excess Fund Designation Emergency Resolution of 1991”.
Sec. 2. The Council expresses its intent to acknowledge Edward C. Mazique Parent Child Center, Inc. and the Downtown Cluster of Congregations as recipients of certain undistributed funds that remain after the conclusion of a class action lawsuit.
*6Sec. 3. The Secretary of the Council shall transmit a copy of this resolution, upon its adoption, to Judge Stanley Sporkin of the United States District Court for the District of Columbia.
Sec. 4. This resolution shall take effect immediately.